FILED
                           NOT FOR PUBLICATION
                                                                             FEB 21 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ATTEBURY GRAIN LLC,                              No. 18-56325
A limited liability company,
                                                 D.C. No. 2:15-cv-05258-R-PJW
              Plaintiff-Appellee,

 v.                                              MEMORANDUM*

GRAYN COMPANY, a corporation;
VICENTE CORTEZ, an individual,

              Defendants-Appellants.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                      Argued and Submitted January 21, 2020
                               Pasadena, California

Before: RAWLINSON, CLIFTON, and BRESS, Circuit Judges.

      In a prior appeal, this court affirmed summary judgment in favor of Plaintiff

Attebury Grain LLC for claims under California’s Uniform Voidable Transactions

Act (UVTA) arising from the fraudulent transfer of Superior Grain Co., a corn



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
processing business, to Defendants Vicente Cortez and Grayn Co. See Attebury

Grain LLC v. Grayn Co., 721 F. App’x 669, 671-72 (9th Cir. 2018). This court

reversed summary judgment on Attebury’s claim of unjust enrichment and

remanded for the district court to dismiss that claim and “determine the amount of

damages due on the fraudulent transfer claims alone.” Id. at 672. On remand, the

district court awarded damages totaling $1,148,107.55, comprised of Attebury’s

$825,706.95 arbitration award against Superior plus prejudgment interest. We

affirm.

      We reject Defendants’ argument on appeal that the district court violated this

court’s mandate by awarding damages without holding a hearing or taking

additional evidence on remand. Nothing in the mandate required the district court

to take such action.

      We also reject Defendants’ argument that Superior transferred only its

equipment and corn inventory to Defendants. Defendants suggest that language in

this court’s memorandum disposition referring to the transfer of Superior’s

equipment and corn inventory establishes the “law of the case” that only such

assets were transferred. See Attebury Grain, 721 F. App’x at 671. However, the

language relied upon by Defendants does not amount to a holding as to the identity

of the assets transferred, which was not an issue before this court on appeal, and


                                          2
does not affect the unchallenged determination that Superior transferred

“substantially all” of its assets to Defendants.

      The district court complied with this court’s mandate by determining the

amount of damages due on Attebury’s fraudulent transfer claims pursuant to the

UVTA, which allows damages based on either “the value of the asset

transferred . . . or the amount necessary to satisfy the creditor’s claim, whichever is

less.” Cal. Civ. Code § 3439.08(b)(1). The record shows that the district court had

sufficient evidence before it that the value of Superior’s entire business exceeded

the amount of the arbitration award. Therefore, the district court did not err in

awarding damages based on this latter amount.

      AFFIRMED.




                                            3